IN WITNESS WHEREOF, the Company has caused this policy to be executed and attested, and if required by state law, this policy shall not be valid unless countersigned by a duly authorized representative of the Company. HARTFORD FIRE INSURANCE COMPANY HOME OFFICE – HARTFORD, CONNECTICUT ADMINISTRATIVE OFFICES - HARTFORD, CONNECTICUT (A STOCK INSURANCE COMPANY MEMBER OF THE HARTFORD) Brian S. Becker, Secretary David Zwiener, President INVESTMENT COMPANY BOND Bond No. FI 0249759 Hartford Fire Insurance Company One Hartford Plaza, Hartford, CT 06155 (Herein called UNDERWRITER) DECLARATIONS Item 1. Name of Insured (herein called INSURED(S)): Rainier Investment Management Mutual Funds dba Rainier Funds, Large Cap Equity Portfolio, Large Cap Growth Equity Portfolio, Mid Cap Equity Portfolio, Small/Mid Cap Equity Portfolio, Balanced Portfolio, and Intermediate Fixed Income Portfolio Principal Address: 601 Union Street, Suite 2801, Seattle WA 98036 Item 2. Bond Period: from 12:01 a.m. on April 1, 2008 to 12:01 a.m. on September 1, 2009 Standard Time. (MONTH, DAY, YEAR) (MONTH, DAY, YEAR) Item 3. Limit of Liability:2,500,000. Provided however, that if specific limits, are shown below as applicable to any specified COVERAGE, such specific limits shall apply to the coverage provided by such COVERAGES and are in lieu of, and not in addition to, the above bond Limit of Liability.If “Not Covered” is inserted below beside any specified COVERAGE, the coverage provided by such COVERAGE is deleted from this bond. COVERAGES Limit of Liability Deductible I. Employee $ 2,500,000. $ 0 II. Premises $ 2,500,000. $ 50,000. III. Transit $ 2,500,000. $ 50,000. IV. Forgery or Alteration $ 2,500,000. $ 50,000. V. Securities $ 2,500,000. $ 50,000. VI. Counterfeit Currency $ 2,500,000. $ 50,000. VII. Computer Systems Fraudulent Entry $ 2,500,000. $ 50,000. VIII. Voice Initiated Transaction $ 2,500,000. $ 50,000. IX. Telefacsimile Transfer Fraud $ 2,500,000. $ 50,000. X. Uncollectible Items of Deposit $ 100,000. $ 5,000. XI. Audit Expense $ 100,000. $ 5,000. XII. Stop Payment $ 100,000. $ 5,000. XIII. Unauthorized Signatures $ 2,500,000. $ 50,000. Optional Coverages: $ N/A $ N/A $ No Deductible shall apply to any loss under COVERAGE I. sustained by any “Investment Company”. Item 4. The Coverages provided by this Bond are also subject to the terms of the following riders issued herewith: F-6018-0; F-6002-0; RN00U001 Item 5. The INSURED by the acceptance of this bond gives notice to the UNDERWRITER terminating or canceling prior bond(s) or policy(ies) No.(s)52SBBJZ8071such termination or cancellation to be effective as of the time this bond becomes effective. This bond will not be valid unless countersigned by our duly authorized representative. Countersigned by Signed, this 14th day of April, 2008. Kenneth McNally, Authorized Representative Page 1 of 12 INVESTMENT COMPANY BOND The UNDERWRITER, in consideration of the payment of premium, and in reliance upon all statements made and information furnished to the UNDERWRITER by the INSURED in applying for this bond, and subject to the DECLARATIONS, COVERAGES, GENERAL CONDITIONS, DEFINITIONS AND LIMITATIONS and other terms hereof, agrees to indemnify the INSURED for: COVERAGES I.EMPLOYEE Loss to the INSURED directly resulting from “Larceny or Embezzlement” committed by any “Employee”, acting alone or in collusion with others. II.PREMISES A.PROPERTY Loss of “Property” directly resulting from robbery, burglary, larceny (common-law or statutory), mysterious disappearance, damage, destruction or removal from the possession, custody or control of the INSURED, while such “Property” is in the custody of or deposited within any office or premise. B.OFFICE
